Citation Nr: 1450680	
Decision Date: 11/14/14    Archive Date: 11/26/14

DOCKET NO.  12-14 459	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to a disability rating in excess of 30 percent for coronary artery disease (CAD) with a coronary artery bypass graft (CABG) and residual surgical scar.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

A. Rocktashel, Associate Counsel






INTRODUCTION

The Veteran served on active duty from August 1971 to October 1996.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of an August 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

The Board remanded the claim for additional development in January 2014, and the case was subsequently returned for further appellate review.

This appeal was processed using the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.  A review of the Virtual VA electronic claims file reveals documents that are either duplicative of the evidence of record or not pertinent to the present appeal.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board previously remanded the case to obtain a medical examination with sufficient detail to rate the Veteran based on the pertinent rating criteria.  The February 2014 VA examination report referred to a November 2013 echocardiogram, a December 2011 myocardial perfusion study, and medical notes from Brooke Army Medical Center (BAMC) dated 2013.  The examiner also indicated that the Veteran is being followed by Cardiology at San Antonio Military Medical Center (SAMMC).  Apart from a December 2011 exercise stress test report, treatment records for the period since October 2010 are not associated with the claims file to include the virtual files.  The December 2011 exercise stress test report is of record, but is illegible.  These records must be associated with the claims file prior to returning the case to the Board. 
Accordingly, the case is REMANDED for the following action:

1. Ask the Veteran to provide contact information for all VA and private treatment received for the heart disability at issue, since October 2010.  Then, obtain copies of all such treatment records not already of record, to include the December 2011 myocardial perfusion study, the November 2013 echocardiogram, and 2013 records from BAMC and SAMMC.  Any negative response must be in writing and associated with the claims file.

Obtain a legible copy of the December 2011 exercise stress test report and associate it with the claims file.

2. Readjudicate the appeal.  If the benefit sought remains denied, issue a Supplemental Statement of the Case and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



